        Case 1:18-cv-04357-SCJ Document 5 Filed 10/02/18 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION
                  r.1~--1.JJS/.-.ScJ ~
Edricka Wilson ~~ELR-AJB
                                                                                   FILED IN CLERK'S OFFICE
                                                                                        U.S.D.C. • Atfanta


Appellant                                                                               OCT 02 2018
vs.                                                                              JA~.
                                                                                   S . H JTE Clerk
                                                                                By·   .
Altisource Residential                                                           ·         eputy Clerk


Appellee

                             NOTICE OF APPEAL(DE NOVO)
                           PURSUANT TO 28 USCA 1295 (a) (1) (2)

Notice is hearby given that the appellant above named, herby appeals the order and
recommendation for remanding case entered into the US District Court for the Northern
District Atlanta Division. This appeal is to the 11th Circuit Court of Appeals of the
District Court's decision that this case should be remanded the foregoing Dispossessory
action should stand moot; with actions and executions arising from such order including
but not limited to the Final Order of Recommendation.


                                       JURISDICTION
       The District Court of the United States has original, concurrent, and supplementary
jurisdiction over this cause of action, pursuant to 28 U.S.C § 1446 (D), 15
U.S.C 1692, and 28 U.S.C 1334 of the federal rule ofcivil Procedure, including but not limited to
the Bill of Rights.


                                                 1.
         Removal is proper where actions are in violation of claims brought under the Federal
  Fair Debt Collection Practices Act (FDCPA). The Plaintiff did violate 15 U.S.C 1692, rule 60
  of the federal rule of civil Procedure. The Fair Debt Collection Practices Act (FDCPA), 15
 U.S.C. § 1692 et seq.,"imposes civil liability on 'debt collector[s]' for certain prohibited debt
  collection practices," Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 130 S.Ct.
         Case 1:18-cv-04357-SCJ Document 5 Filed 10/02/18 Page 2 of 2




  1605 1608 (2010). Based on the above action, the court have the legal duty to abort eviction
  pursuant to O.C.G.A 51-1-6 and 15 U.S.C. § 1692.




        42 U.S.C. §3631 make it unlawful for any individual(s) to use force, or threaten to use
force, intimidate, or interfere with, or attempt to injure, intimidate, or interfere with any person's
housing rights because of that person race, color, religion, sex, handicap, familial status, or nation
origin. Thus, the claims by Plaintiff may be maintained in any appropriate United States District
Court 42 U.S.C. §3631.

                                                   2.


        A party may remove any claim or cause of action in a civil case to the district court for
the district where such civil action is pending, if such district court has jurisdiction of such claim
or cause of action under section 1334 of title 11. Based on the above information District court
has original jurisdiction in this case.


                                                  3.
Edricka Wilson has provided written notice of the filing of this Notice of Appeal, and will file
copy of this Notice of Appeal with the Magistrate Court of Dekalb County, as required per 28
U.S.C.§1446(d).




                                                           Edricka Wilson
